 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10                                    WESTERN DIVISION
11   MATHEW J. TROLLOPE,                  )   Case No. 2:18-cv-09220-JLS (JDE)
                                          )
12                       Plaintiff,       )
                                          )   ORDER ACCEPTING FINDINGS
13                  v.                    )
                                          )   AND RECOMMENDATION OF
14   DEPARTMENT OF CHILD                  )   UNITED STATES MAGISTRATE
                                          )   JUDGE
     SUPPORT SERVICES, et al.,            )
15                                        )
                         Defendants.      )
16                                        )
                                          )
17
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the relevant filings
19   in this action, including the operative First Amended Complaint (Dkt. 67,
20   “FAC”) filed by Plaintiff Mathew J. Trollope (“Plaintiff”) against Ventura
21   County, the Ventura County Department of Child Support Services (sued as
22   “Department of Child Support Services” and “Ventura County Child Support
23   Services”), Marcus Mitchell, Anne Michelle McKinley, James R. Allen
24   (collectively, the “County Defendants”); the Ventura County Superior Court,
25   Justice Kenneth R. Yegan, Judge Gilbert A. Romero, Judge Tari L. Cody,
26   Commissioner William Redmond, Court Executive Officer Michael D. Planet
27   (collectively, the “Judicial Defendants”), and Sheila Gonzalez (“Gonzalez”);
28   the Motion to Dismiss the FAC (Dkt. 75, the “County Motion”) and
 1   supporting Request for Judicial Notice (Dkt. 76) filed by the County
 2   Defendants and papers filed in opposition thereto (Dkt. 80, 81, 85); the Motion
 3   to Dismiss the FAC filed by the Judicial Defendants (Dkt. 77, the “Judicial
 4   Motion”) and papers filed in opposition thereto (Dkt. 80, 81, 85); the Report
 5   and Recommendation of the assigned Magistrate Judge (Dkt. 88); and
 6   Plaintiff’s Objection to the Report and Recommendation (Dkt. 89). The Court
 7   has engaged in a de novo review of those portions of the Report and
 8   Recommendation to which objections have been made.
 9         IT IS HEREBY ORDERED THAT:
10         1.    The Report and Recommendation is approved and accepted;
11         2.    The County Motion (Dkt. 75) and the Judicial Motion (Dkt. 77)
12               are GRANTED;
13         3.    Judgment shall be entered dismissing all claims against the County
14               Defendants and the Judicial Defendants without leave to amend
15               and with prejudice; and
16         4.    Judgment shall be entered dismissing all claims against defendant
17               Sheila Gonzales without prejudice.
18
19   Dated: August 16, 2019
20
21                                              ______________________________
                                                JOSEPHINE L. STATON
22
                                                United States District Judge
23
24
25
26
27
28

                                            2
